DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                      ADDARRYLL DORSEY JR.,
                            Appellant,

                                   v.

                         STATE OF FLORIDA,
                              Appellee.

                            No. 4D17-3617

                          [February 20, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case Nos.
12CF013654AMB,       13CF000050AMB,           13CF005437AMB          and
13CF005879AMB.

   Carey Haughwout, Public Defender, and David John McPherrin,
Assistant Public Defender, West Palm Beach, for appellant.

  Ashley B. Moody, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

MAY, J.

    The defendant challenges his forty-year sentence for robbery with a
firearm after revocation of his community control in case number
13CF5879. At the time he violated his community control, the defendant
was twenty years old. He now argues that his sentence is invalid because
it fails to provide for judicial review under chapter 2014-220, Laws of
Florida, as codified in sections 775.082, 921.1401, and 921.1402, Florida
Statutes. We disagree and affirm. We remand, however, for the trial court
to correct scrivener’s errors in the written revocation orders in case
numbers 12CF13654, 13CF0050, 13CF5437, and 13CF5879.

   There are three reasons why the defendant is not entitled to
resentencing. First, because the defendant was no longer a minor at the
time he violated community control, he was not entitled to sentencing
under chapter 2014-220, Laws of Florida. See Davis v. State, 223 So. 3d
1106, 1109 (Fla. 5th DCA 2017).
   Second, the defendant’s forty-year sentence comports with Graham v.
Florida, 560 U.S. 48 (2010), and Miller v. Alabama, 567 U.S. 460 (2012).
Recently, our supreme court held that a sentence with the possibility of
parole is sufficient to provide juvenile offenders a meaningful opportunity
for release, and the sentence does not violate the Eighth Amendment
under Graham and Miller. State v. Michel, 257 So. 3d 3 (Fla. 2018). Here,
the defendant has been given a meaningful opportunity for release.

   Third, the defendant’s forty-year sentence was imposed after he had
been released from prison on community control. Thus, he had already
been given more than an opportunity for release and cannot subsequently
show a violation of the Eighth Amendment under Graham. See Rogers v.
State, 223 So. 3d 281, 282 (Fla. 4th DCA 2017) (“A juvenile offender who
has actually been released from a prison sentence has received more than
what Graham requires.”).

   There are, however, scrivener’s errors in the written revocation orders
that the State agrees should be corrected. The trial court found the
defendant violated community control by committing attempted armed
robbery rather than armed robbery as was charged in the affidavits of
violation. Nonetheless, the court’s revocation orders reflect the defendant
violated community control by committing armed robbery. Thus, the
written order is inconsistent with the trial court’s oral pronouncement.

   The trial court also found the defendant did not violate community
control by being in a place where he was not supposed to be. Yet the
revocation orders include that allegation as a violation.

   We therefore remand the case for the correction of these scrivener’s
errors where the written revocation orders list incorrect information about
the violations in case numbers 12CF13654, 13CF0050, 13CF5437, and
13CF5879. See Ali v. State, 215 So. 3d 1250, 1251 (Fla. 4th DCA 2017).

   Affirmed and Remanded to correct scrivener’s errors in revocation orders.

CONNER and KLINGENSMITH, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2